     Case 4:19-cv-02023 Document 1-2 Filed on 06/05/19 in TXSD Page 1 of 18
                                                                                                       4/17/201910:49 AM
                                                                             Marilyn Burgess - District Clerk Harris County
                                                                                                  Envelope No. 32854800
                                                                                                      By: Carolina Salgado
                                                                                                Filed: 4/17/201910:49 AM

                                           CAUSE NO.

CHAMPIONS FM I 960 CLUB, INC., §                                IN THE JUDICIAL COURT OF
                               §
    Plaintiff,                 §
                               §
v.                             §
                               §                                    HARRIS COUNTY, TEXAS
NAUTILUS INSURANCE COMP ANY AND§
LEONARD WILLIAMS,              §
                               §
                               §
   Defendants.                 §                                    - - - DISTRICT COURT

                    PLAINTIFF'S ORIGINAL PETITION, JURY DEMAND,
                           AND REQUEST FOR DISCLOSURE


TO THE HONORABLE JUDGE OF SAID COURT:

         COMES NOW, Champions FM I 960 Club, Inc., ("Plaintiff''), and files Plaintifrs

Original Petition, Jory Demand, and Request for Disclosure, complaining of Nautilus

Insurance Company ("Nautilus") and Leonard Williams ("Williams") (or collectively

"Defendants") and for cause of action, Plaintiff respectfully shows the following:

                               DISCOVERY CONTROL PLAN

I.      Plaintiff intends to conduct discovery under Level 3, Texas Rules of Civil Procedure 190.4

         and 169.

                                            PARTIES

2.       Plaintiff, Champions FM 1960 Club, Inc., resides in Harris County, Texas.

3.       Defendant, Nautilus Insurance Company, is an Arizona insurance company engaged in the

         business of insurance in the State of Texas. Plaintiff requests service of citation upon

         Nautilus Insurance Company through its registered agent for service: Janet Shemanske,

         or her nominee of the Company, 7233 East Butherus Drive, Scottsdale, Arizona




                                         EXHIBIT 2
     Case 4:19-cv-02023 Document 1-2 Filed on 06/05/19 in TXSD Page 2 of 18




        85260. Plaintiff requests service at this time.

4.      Defendant Leonard Williams is an individual resident of Houston, Texas. Williams may

         be served with citation at the address listed with the Texas Department oflnsurance: 3138

        Pleasant Cove Court, Houston, Texas 77059. Plaintiff requests service at this time.

                                           JURISDICTION

5.      The Court has jurisdiction over Nautilus because this Defendant engages in the business of

         insurance in the State of Texas, and the causes of action arise out of Defendant's business

        activities in the state, including those in Harris County, Texas, with reference to this

        specific case.

6.      The Court has jurisdiction over Williams because this Defendant engages in the business

        of adjusting insurance claims in the State of Texas, and the causes of action arise out of

        Defendant's business activities in the state, including those in Harris 'county, Texas, with

        reference to this specific case.

                                              VENUE

7.      Ven tie is proper in Harris County, Texas because the insured property is located in Harris

        County, Texas, and all or a substantial part of the events giving rise to this lawsuit occurred

        in Harris County, Texas. TEX. CIV. PRAC. & REM. CODE§ 15.032.

                                               FACTS

8.      Plaintiff asserts claims for breach of contract, violations of sections 541 and 542 of the

        Texas Insurance Code, and violations of the Texas DTPA.

9.      Plaintiff owns a Nautilus Insurance Company commercial insurance policy, number

        NN840807 ("the Policy"). At all relevant times, Plaintiff owned the insured premises


                                                  2
  Case 4:19-cv-02023 Document 1-2 Filed on 06/05/19 in TXSD Page 3 of 18




       located at 14340 West Sylvanfield Drive Houston, Texas 77014 ("the Property").

I 0.   Nautilus or its agent sold the Policy, insuring the Property, to Plaintiff. Nautilus or its

       agent represented to Plaintiff that the Policy included windstorm and hail coverage for

       damage to Plaintiffs Property. Nautilus has refused the full extent of that coverage

       currently owed to Plaintiff.

11.    On or about January 11, 20 I 8, the Property sustained extensive damage resulting from a

       severe storm that passed through the Houston/ Harris County, Texas area.

I 2.   In the aftermath of the windstorm and hail, Plaintiff submitted a claim to Nautilus against

       the Policy for damage to the Property. Nautilus assigned claim number I 0098579 to

       Plaintiffs claim.

13.    Plaintiff asked Nautilus to cover the cost of damage to the Property pursuant to the Policy.

14.    Nautilus hired or assigned Vericlaim, Inc., who assigned its agent, Williams to inspect and

       adjust the claim. Williams conducted an inspection on or about July 24, 2018. Williams'

       findings were that the claim was not covered due to wear and tear. Plaintiff was left without

       adequate funds to make repairs on the entirety of their claim.

15.    Nautilus, through its agent, Williams, conducted a substandard and improper inspection of

       the Property, which grossly undervalued the cost of repairs in its estimate and yielded an

       unrealistic amount to underpay coverage.

16.    Nautilus and Williams have ultimately refused full coverage which includes, but is not

       limited to, replacement of the roof and additional interior damage. The third-party inspector

       hired to review the damage to the Property found damage to the main building modified

       bitumen roof. In addition, the third-party inspector found damage to roof drain cover, cap


                                                3
  Case 4:19-cv-02023 Document 1-2 Filed on 06/05/19 in TXSD Page 4 of 18




      flashings, flashing, gravity roof ventilator, and furnace vent that were completely absent

      from Williams's estimate. The storms extensive and obvious windstorm and hail damage

      including, but not limited to, the roofs, vents, flashings, and sheetrock damages. The storm

      compromised the integrity of the roof allowing water to enter the ceiling tiles.

17.   The damage to Plaintiff's Property is currently estimated at $128,443.68.

18.   Williams had a vested interest in undervaluing the claims assigned to him by Williams in

      order to maintain his employment. The disparity in the number of damaged items in his

      report (I) compared to that of tlie third-party inspector's (80) as well as the difference in

      valuation is evidence of on the part of Williams.

19.   Furthermore, Williams was aware of Plaintiff's $7,620.00 wind/hail policy deductible prior

      to inspecting the Property. Williams had advanced knowledge of the damages he needed

      to document in order to be able to deny the claim.

20.   Williams misrepresented the actual amount of damage Plaintiffs Property sustained in

      addition to how much it would cost to repair the damage.             Williams made these

      misrepresentations as a licensed Texas adjuster with the hope that Plaintiff would rely on

      his expertise and accept the bad faith estimate as a true representation of the damages.

21.   After reviewing Plaintiffs Policy, Williams misrepresented that the damage was caused

      by non-covered perils. Williams used his expertise to fabricate plausible explanations for

      why visible damage to Plaintiffs Property would not be covered under the policy.

22.   As stated above, Nautilus and Williams improperly and unreasonably adjusted Plaintiffs

      claim. Without limitation, Nautilus and Williams misrepresented the cause of, scope of,

      and cost to repair damages to Plaintiffs Property, as well as the amount of insurance


                                                4
  Case 4:19-cv-02023 Document 1-2 Filed on 06/05/19 in TXSD Page 5 of 18




      coverage for Plaintiffs claim or loss under the Policy.

23.   Nautilus and Williams made these and other false representations to Plaintiff, either

      knowingly or recklessly, as a positive assertion, without knowledge of the truth. Nautilus

      and Williams made these false representations with the intent that Plaintiff act in

      accordance with the misrepresentations regarding the grossly deficient damage and repair

      estimates prepared by Williams.

24.   Plaintiff relied on Nautilus and Williams' misrepresentations, including but not limited to

      those regarding coverage, the cause of, scope of, and cost to repair the damage to Plaintiffs

      Property.   Plaintiffs damages are the result of Plaintiffs reliance on these

      misrepresentations.

25.   Upon receipt of the inspection and estimate reports from Williams, Nautilus failed to assess

      the claim thoroughly. Based upon Williams grossly unreasonable, intentional, and reckless

      failure to investigate the claim properly prior to underpaying coverage, Nautilus failed to

      provide coverage due under the Policy, and Plaintiff suffered damages.

26.   Because Nautilus and Williams failed to provide coverage for Plaintiffs insurance claim,

      Plaintiff has been unable to complete any substantive repairs to the Property. This has

      caused additional damage to Plaintiffs Property.

27.   Furthermore, Nautilus and Williams failed to perform their contractual duties to Plaintiff

      under the terms of the Policy. Specifically, Williams performed an unreasonable and

      substandard inspection that allowed Nautilus to refuse to pay full proceeds due under the

      Policy, although due demand was made for an amount sufficient to cover the damaged

      Property, and all conditions precedent to recover upon the Policy were carried out by


                                               5
  Case 4:19-cv-02023 Document 1-2 Filed on 06/05/19 in TXSD Page 6 of 18




      Plaintiff.

28.   Nautilus and Williams' misrepresentations, unreasonable delays, and continued denials

      constitute a breach of the statutory obligations under Chapters 54 l and 542 of the Texas

      Insurance Code. Thus, the breach of the statutory duties constitutes the foundation of a

      breach of the insurance contract between Defendant and Plaintiff.

29.   Nautilus and Williams' conduct constitute a violation of the Texas Insurance Code, Unfair

      Settlement Practices. TEX. INS. CODE §541.060(a) (!). Nautilus and Williams have

      failed to settle Plaintiff's claim in a fair manner, although they were aware of their liability

      to Plaintiff under the Policy. Specifically, Nautilus and Williams have failed to, in an

      honest and fair manner, balance their own interests in maximizing gains and limiting

      disbursements, with the interests of Plaintiff by failing to timely pay Plaintiff coverage due

      under the Policy.

30.   Nautilus and Williams's conduct constitute a violation of the Texas Insurance Code, Unfair

      Settlement Practices. TEX. INS. CODE §54 I .060(a) (2) (A). Nautilus and Williams failed

      to provide Plaintiff a reasonable explanation for underpayment of the claim.

31.   Additionally, after Nautilus received statutory demand on or about January I 6, 2019,

      Nautilus has not communicated that any future settlements or payments would be

      forthcoming to pay for the entire loss covered under the Policy, nor did it provide any

      explanation for failing to settle Plaintiff's claim properly.

32.   Nautilus and Williams's conduct constitute a violation of the Texas Insurance Code, Unfair

      Settlement Practices. TEX. INS. CODE §54 l .060(a) (4). Williams pe1formed a biased and

      intentionally substandard inspection designed to allow Nautilus to refuse to provide full


                                                 6
  Case 4:19-cv-02023 Document 1-2 Filed on 06/05/19 in TXSD Page 7 of 18




      coverage to Plaintiff under the Policy.

33.   Specifically, Nautilus and Williams performed an outcome-oriented investigation of

      Plaintiff's claims, which resulted in a biased, unfair, and inequitable evaluation of

      Plaintiff's losses on the Property.

34.   Nautilus's conduct constitutes a violation of the Texas Insurance Code, Prompt Payment

      of Claims. TEX. INS. CODE §542.055. Due to a subpar inspection, Nautilus failed to

      reasonably accept or deny Plaintiff's full and entire claim within the statutorily mandated

      time after receiving all necessary information.

35.   Nautilus's conduct constitutes a violation of the Texas Insurance Code, Prompt Payment

      of Claims. TEX. INS. CODE §542.056. Due to Williams intentional undervaluation of

      Plaintiff's claims, Nautilus failed to meet its obligations under the Texas Insurance Code

      regarding timely payment of the claim. Specifically, Williams's understatement of the

      damage to the Property caused Nautilus to delay full payment of Plaintiff's claim longer

      than allowed, and Plaintiff has not received rightful payment for Plaintiff's claim.

36.   Nautilus and Williams's wrongful acts and omissions have forced Plaintiff to retain the

      professional services of the attorneys and law firm representing him with respect to these

      causes of action.




                                                7
  Case 4:19-cv-02023 Document 1-2 Filed on 06/05/19 in TXSD Page 8 of 18




          CAUSES OF ACTION AGAINST DEFENDANTNAUTILUS INSURANCE
                                COMPANY

37.   All paragraphs from the fact section of this petition are hereby incorporated into this

      section.

                                 BREACH OF CONTRACT

38.   Nautilus is liable to Plaintiff for intentional violations of the Texas Insurance Code, and

      intentional breach of the common-law duty of good faith and fair dealing. It follows, then,

      that the breach of the statutory duties constitutes the foundation of an intentional breach of

      the insurance contract between Nautilus and Plaintiff.

39.   Nautilus's failure and/or refusal to pay adequate coverage as obligated under the terms of

      the Policy, and under the laws· of the State of Texas, constitutes a breach of the insurance

      contract with Plaintiff.

            NONCOMPLIANCE WITH THE TEXAS INSURANCE CODE:
                   UNFAIR SETTLEMENT PRACTICES

40.   Nautilus's conduct constitutes multiple violations of the Texas Insurance Code, Unfair

      Settlement Practices. TEX. INS. CODE §541.060(a). All violations under this article are

      actionable by TEX. INS. CODE §541.151.

41.   Nautilus's unfair settlement practice of misrepresenting to Plaintiff material facts relating

      to coverage constitutes an unfair method of competition and a deceptive act or practice in

      the business of insurance. TEX. INS. CODE §541.060(a)(l).

42.   Nautilus's unfair settlement practice of failing to attempt in good faith to make a prompt,

      fair, and equitable settlement of the claim, even though liability under the Policy was




                                                8
  Case 4:19-cv-02023 Document 1-2 Filed on 06/05/19 in TXSD Page 9 of 18




      reasonably clear, constitutes an unfair method of competition and a deceptive act or

      practice in the business of insurance. TEX. INS. CODE §541.060(a)(2)(A).

43.   Nautilus's unfair settlement practice of failing to provide Plaintiff a prompt and reasonable

      explanation of the basis in the Policy, in relation to the facts or applicable law, for partial

      denial of the claim, constitutes an unfair method of competition and a deceptive act or

      practice in the business of insurance. TEX. INS. CODE §54 l.060(a)(3).

44.   Nautilus's unfair settlement practice of failing within a reasonable time to affirm or deny

      coverage of the claim to Plaintiff constitutes an unfair method of competition and a

      deceptive act or practice in the business of insurance. TEX. INS. CODE §541.060(a)(4).

45.   Nautilus's unfair settlement practice ofrefusing to pay Plaintiff's claim without conducting

      a reasonable investigation constitutes an unfair method of competition and a deceptive act

      or practice in the business of insurance. TEX. INS. CODE §54 l .060(a)(7).

             NONCOMPLIANCE WITH THE TEXAS INSURANCE CODE:
                    THE PROMPT PAYMENT OF CLAIMS

46.   Nautilus's conduct constitutes multiple violations of the Texas Insurance Code, Prompt

      Payment of Claims. All violations made .under this article are actionable by TEX. INS.

      CODE §542.060.

47.   Nautilus's failure to notify Plaintiff in writing of its acceptance or rejection of the full claim

      within the applicable time constraints constitutes a non-prompt payment in violation of

      TEX. INS. CODE §542.056.

48.   Nautilus's delay in paying Plaintiff's claim following receipt of all items, statements, and

      forms reasonably requested and required, for longer than the amount of time provided,

      constitutes a non-prompt payment of the claim. TEX. INS. CODE §542.058.

                                                  9
 Case 4:19-cv-02023 Document 1-2 Filed on 06/05/19 in TXSD Page 10 of 18




           BREACH OF THE DUTY OF GOOD FAITH AND FAIR DEALING

49.   Nautilus's conduct constitutes a breach of the common-law duty of good faith and fair

      dealing owed to an insured in insurance contracts.

50.   Nautilus's failure to adequately and reasonably investigate and evaluate Plaintiffs claim,

      although, at that time, Nautilus knew or should have known by the exercise of reasonable

      diligence that liability was reasonably clear, constitutes a breach of the duty of good faith

      and fair dealing.

                                    DTPA VIOLATIONS

51.   Nautilus's conduct constitutes multiple violations of the Texas Deceptive Trade Practices

      Act ("DTPA"), TEX. BUS. & COM. CODE 17.41-63. Plaintiff is a consumer of goods

      and services provided by Nautilus pursuant to the DTPA. Plaintiff has met all conditions

      precedent to bringing this cause of action against Nautilus.        Specifically, Nautilus's

      violations of the DTP A include, without limitation, the following matters

      A.     By its acts, omissions, failures, and conduct, Nautilus has violated sections

              l 7.46(b)(2), (5), (7), (9), (12), (20) and (24) of the DTPA. Nautilus's violations

             include without limitation, (I) unreasonable delays in the investigation, adjustment,

             and resolution of Plaintiffs claim, (2) failure to give Plaintiff the benefit of the

             doubt, and (3) failure to pay for the proper repair of Plaintiffs property when

             liability has become reasonably clear, which gives Plaintiff the right to recover

             under section l 7.46(b)(2).




                                               10
 Case 4:19-cv-02023 Document 1-2 Filed on 06/05/19 in TXSD Page 11 of 18




      B.     Nautilus represented to Plaintiff that the Policy and Nautilus's adjusting and

             investigative services had characteristics or benefits that they did not possess,

             which gives Plaintiff the right to recover under section l 7.46(b)( 5) of the DTPA.

      C.     Nautilus also represented to Plaintiff that the Policy and Nautilus's adjusting

             services were of a particular standard, quality, or grade when they were of another,

             in violation of section 17.46(b)(7) of the DTPA.

      D.     Furthermore, Nautilus advertised the Policy and adjusting services with the intent

             not to sell them as advertised, in violation of section 17.46(b)(9) of the DTPA.

      E.     Nautilus breached an express warranty that the damages caused by wind and hail

             would be covered under the Policy. This breach entitles Plaintiff to recover under

             sections 17.46(b)(l2) and (20) and 17.50(a)(2) of the DTPA.

      F.     Nautilus's actions are unconscionable in that Nautilus took advantage of Plaintiffs

             lack of knowledge, ability, and experience to a grossly unfair degree. Nautilus's

             unconscionable conduct gives Plaintiff a right to relief under section 17 .50( a)(3) of

             the DTPA; and

      G.     Nautilus's conduct, acts, omissions, and failures, as described in this petition, are

             unfair practices in the business of insurance in violation of section 17.50(a)(4) of

             the DTPA.

52.   Each of the above-described acts, omissions, and failures of Nautilus is a producing cause

      of Plaintiff's damages. All of the above-described acts, omissions, and failures were

      committed "knowingly" and "intentionally," as defined by the Texas Deceptive Trade

      Practices Act.


                                               11
 Case 4:19-cv-02023 Document 1-2 Filed on 06/05/19 in TXSD Page 12 of 18




       CAUSES OF ACTION AGAINST DEFENDANT LEONARD WILLIAMS

            NONCOMPLIANCE WITH THE TEXAS INSURANCE CODE:
                   UNFAIR SETTLEMENT PRACTICES

53.   All allegations above are incorporated herein.

54.   Williams conduct constitutes multiple violations of the Texas Insurance Code, Unfair

      Claim Settlement Practices Act. TEX. INS. CODE §541.060(a).

55.   Williams is individually liable for his unfair and deceptive acts, irrespective of the fact that

      he was acting on behalf of Nautilus, because William is a "person," as defined by TEX.

      INS. CODE §541.002(2).

56.   Williams knowingly underestimated the amount of damage to the Property. As such,

      Williams failed to adopt and implement reasonable standards for the investigation of the

      claim arising under the Policy. TEX. INS. CODE §542.003(3).

57.   Furthermore, Williams did not attempt in good faith to affect a fair, prompt, and equitable

      settlement of the claim. TEX. INS. CODE §542.003(4).

58.   Williams's unfair settlement practice of failing to provide Plaintiff a prompt and reasonable

      explanation of the basis in the Policy, in relation to the facts or applicable law, for partial

      denial of the claim, also constitutes an unfair method of competition and an unfair and

      deceptive act or practice. TEX. INS. CODE §541.060(a)(3).

59.   Williams's unfair settlement practice of failing to attempt in good faith to make a prompt,

      fair, and equitable settlement of the claim, even though liability under the Policy was

      reasonably clear, constitutes an unfair method of competition and a deceptive act or

      practice in the business of insurance. TEX. INS. CODE §54 l .060(a)(2)(A).



                                                12
 Case 4:19-cv-02023 Document 1-2 Filed on 06/05/19 in TXSD Page 13 of 18




                                    DTPA VIOLATIONS

60.   All allegations above are incorporated herein.

61.   Williams's conduct constitutes multiple violations of the Texas Deceptive Trade Practices

      Act ("DTPA"), TEX. BUS. & COM. CODE 17.41-63. Plaintiff is a consumer of goods

      and services provided by pursuant to the DTPA. Plaintiff has met all conditions precedent

      to bringing this cause of action against Williams. Specifically, Williams' violations of the

      DTPA include the following matters:

      A.     By this Defendant's acts, omissions, failures, and conduct, Williams has violated

             sections l 7.46(b)(2), (5), and (7) of the DTPA. Williams' violations include, (I)

             failure to give Plaintiff the benefit of the doubt, and (2) failure to write up an

             estimate reflecting the proper repair of Plaintiff's Property when liability has

             become reasonably clear, which gives Plaintiff the right to recover under section

             17.46(b)(2).

      B.     Williams represented to Plaintiff that the Policy and his adjusting and investigative

             services had characteristics or benefits they did not possess, which gives Plaintiff

             the right to recover under section 17.46(b)(5) of the DTPA.

      C.     Williams represented to Plaintiff that the Policy and his adjusting services were of

             a particular standard, quality, or grade when they were of another, in violation of

             section l 7.46(b)(7) of the DTPA.

      D.     Williams' actions are unconscionable in that Williams took advantage of Plaintiff's

             lack of knowledge, ability, and experience to a grossly unfair degree. Williams's




                                               13
 Case 4:19-cv-02023 Document 1-2 Filed on 06/05/19 in TXSD Page 14 of 18




              unconscionable conduct gives Plaintiff a right to relief under section l 7.50(a)(3) of

              the DTPA; and

      E.      Williams' s conduct, acts, omissions, and failures, as described in this petition, are

              unfair practices in the business of insurance in violation of section 17.SO(a)(4) of

              theDTPA.

62.   Each of Williams's above-described acts, omissions, and failures is a producing cause of

      Plaintiffs damages. All acts, omissions, and failures were committed "knowingly" and

      "intentionally" by, as defined by the Texas Deceptive Trade Practices Act. TEX. BUS. &

      COM. CODE 17.45.

                                        KNOWLEDGE

63.   Defendants made each of the acts described above, together and singularly, "knowingly,"

      as defined in the Texas Insurance Code, and each was a producing cause of Plaintiffs

      damages described herein.

                                 WAIYER AND ESTOPPEL

64.   Defendants waived and are estopped from asserting any coverage defenses, conditions,

      exclusions, or exceptions to coverage not contained in any reservation of rights letter to

      Plaintiff.

                                          DAMAGES

65.   The damages caused to the Property have not been properly addressed or repaired since the

      claim was made, causing further damage to the Property, and undue hardship and burden

      to Plaintiff. These damages are a direct result of [!efendants' mishandling of Plaintiffs

      claims in violation of the laws set forth above.


                                               14
 Case 4:19-cv-02023 Document 1-2 Filed on 06/05/19 in TXSD Page 15 of 18




66.   Plaintiff currently estimates that actual damages to the Property under the Policy are

      $128,443.68.

67.   Plaintiff would show that all of the aforementioned acts, taken together or singularly,

      constitute the producing causes of the damages sustained. The above described acts,

      omissions, failures, and conduct of Defendants have caused Plaintiffs damages, which

      include, without limitation, the cost to properly repair Plaintiffs Property and any

      investigative and engineering fees incurred.

68.   For breach ofcontract, Plaintiff is entitled to regain the benefit of his bargain, which is the

      amount of his claims, consequential damages, together with attorney's fees.

69.   For noncompliance with the DTPA and Texas Insurance Code, Unfair Settlement Practices,

      Plaintiff is entitled to actual damages, which include the loss of benefits owed pursuant to

      the Policy, mental anguish, court costs, and attorney's fees. For knowing and intentional

      conduct of the acts described above, Plaintiff asks for three (3) times his actual damages.

      TEX. INS. CODE §541.152 and TEX. BUS. & COM. CODE 17.50(b) (1).

70.   For noncompliance with Texas Insurance Code, Prompt Payment of Claims, Plaintiff is

      entitled to the amount of his claims, plus an eighteen percent (I 0%) per annum penalty on

      those claims, as damages, as well as pre-judgment interest and reasonable attorney's fees.

      TEX. INS. CODE §542.060.

71.   For breach of the common law duty of good faith and fair dealing, Plaintiff is entitled to

      compensatory damages, including all forms of loss resulting from Defendants' breach of

      duty, such as additional costs, economic hardship, losses due to the nonpayment of the

      amount owed, exemplary damages, and damages for emotional distress.


                                                15
 Case 4:19-cv-02023 Document 1-2 Filed on 06/05/19 in TXSD Page 16 of 18




72.   Defendants' breach. of the common law duty of good faith and fair dealing was committed

      intentionally, with a conscious indifference to Plaintiffs rights and welfare, and with

      "malice," as that term is defined in Chapter 41 of the Texas Civil Practices and Remedies

      Code. These violations are the type of conduct which the State of Texas protects its citizens

      against by the imposition of exemplary damages. Therefore, Plaintiff seeks the recovery

      of exemplary damages in an amount determined by the finder of fact sufficient to punish

      Defendants for their wrongful conduct, and to set an example to deter Defendants and

      others from committing similar acts in the future.

73.   For the prosecution and collection of this claim, Plaintiff has been compelled to engage the

      services of the attorneys subscribed to this pleading. Therefore, under Chapter 38 of the

      Texas Civil Practices and Remedies Code, sections 541 and 542 of the Texas Insurance

      Code, and section 17.50 of the DTPA, Plaintiff is entitled to recover a sum for the

      reasonable and necessary services of Plaintiffs attorneys in the preparation and trial of this

      action, including any appeals to the Court of Appeals and/or the Supreme Court of Texas.

74.   As required by Rule 47(b) of the Texas Rules of Civil Procedure, Plaintiffs counsel states

      that the damages sought are in an amount within the jurisdictional limits of this Court. As

      required by Rule 47(c)(4) of the Texas Rules of Civil Procedure, Plaintiffs counsel states

      that Plaintiff seeks only monetary relief of no less than $200,000 and no more than

      $1,000,000.00, including damages of any kind, penalties, costs, expenses, pre-judgment

      interest, and attorney fees. A jury will ultimately determine the monetary relief actually

      awarded, however. Plaintiff also seeks pre-judgment and post-judgment interest at the

      highest legal rate.


                                                16
..    Case 4:19-cv-02023 Document 1-2 Filed on 06/05/19 in TXSD Page 17 of 18




                                     REQUESTS FOR DISCLOSURE

     75.    Under Texas Rules of Civil Procedure 190 and 194, Plaintiff requests that Defendants

            disclose, within fifty (50) days from the date this request is served, the information or material

            described in Rules 190.2(b)(6) and 194.2.

                                              JURY DEMAND

     76.    Plaintiff hereby requests a jury trial for all causes of action alleged herein, tried before a

            jury consisting of citizens residing in Harris County, Texas. Plaintiff hereby tenders the

            appropriate jury fee.

                                                   PRAYER

            Plaintiff prays that Defendants, Nautilus Insurance Company and Leonard Williams, be

     cited and served to appear, and that upon trial hereof, Plaintiff, Champions FM 1960 Club, Inc.,

     has and recovers from Defendants, Nautilus Insurance Company and Leonard Williams, such sums

     as would reasonably and justly compensate Plaintiff in accordance with the rules of law and

     procedure, as to actual, consequential, and treble damages under the Texas Insurance Code and

     Texas Deceptive Trade Practices Act, and all punitive, additional, and exemplary damages, as may

     be found. In addition, Plaintiff requests the award of attorney's fees for the trial and any appeal

     of this case, for all costs of Court expended on Plaintiff's behalf, for pre-judgment and post-

     judgment interest as allowed by law; and for any other and further relief, at law or in equity, to

     which Plaintiff, Champions FM 1960 Club, Inc., may show Plaintiff is justly entitled.

                                                                     Respectfully submitted,

                                                            CHAD T. WILSON LAW FIRM PLLC

                                                                     By: Isl Patrick C. McGinnis


                                                       17
..   Case 4:19-cv-02023 Document 1-2 Filed on 06/05/19 in TXSD Page 18 of 18




                                                 Chad T. Wilson
                                                 Bar No. 24079587
                                                 Patrick C. McGinnis
                                                 Bar No. 13631900
                                                 455 E Medical Center Blvd, Ste 555
                                                 Webster, Texas 77598
                                                 Telephone: (832) 415-1432
                                                 Facsimile: (281) 940-2137
                                                 eService to:
                                                 eservice@cwilsonlaw.com
                                                 cwilson@cwilsonlaw.com
                                                 pmcginnis@cwilsonlaw.com

                                                 ATTORNEYS FOR PLAINTIFF




                                        18
